UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2261


In re: PRIEST MOMOLU V.S. SIRLEAF, JR. As Next Friend for the
Commonwealth of Israel, et al.,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:17-cv-00539-HEH-DJN)


Submitted: April 4, 2019                                          Decided: April 12, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Momolu V.S. Sirleaf petitions for a writ of mandamus, alleging the district court

has not filed certain motions in his case. He seeks an order from this court directing the

district court to file the motions. “[M]andamus is a drastic remedy that must be reserved

for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir.

2018) (internal quotation marks and citations omitted). “Courts provide mandamus relief

only when (1) petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’;

(2) petitioner has shown a ‘clear and indisputable’ right to the requested relief; and (3)

the court deems the writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v.

U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a substitute

for appeal. Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). We have reviewed the district court’s docket and

conclude that Sirleaf fails to show that he is entitled to mandamus relief. Accordingly,

we deny his petition for a writ of mandamus. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2